 BUDDIES SUPERMARKETS, INC.407Buddies Supermarkets,Inc.andRetailClerksInterna-tional Association,AFL-CIO,Local 368TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBuddies Supermarkets,Inc.andCharles Ray Smith.Cases 16-CA-4304 and 16-CA-4312June 12, 1972DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY,AND PENELLOOn February 29, 1972, Trial Examiner SamuelRoss issued the attached Decision in this proceeding.Thereafter, the Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings,' findings,2 and conclusions and to adopt hisrecommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order therecommended Order of the Trial Examiner asmodified below and hereby orders that Respondent,Buddies Supermarkets, Inc., Fort Worth, Texas, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's recommend-ed Order, as so modified:The first sentence of paragraph 2(d) shall read asfollows:"(d) Post at its Store No. 4 and its garage fromwhich the milk route drivers operate copies of theattached notice marked `Appendix.' "1In affirming the Trial Examiner herein we inno way rely on RespExh 20, which the Trial Examiner rejectedbut nonethelessproceeded toevaluate2Respondenthas excepted to certain credibilityfindingsof the TnalExaminerItistheBoard's policy not to overrule a TrialExaminer'sresolutionswith respect to credibilityunless the clear preponderance of allthe relevantevidenceconvincesus that the resolutions were incorrectStandard Dry Wall Products, Inc,91NLRB 544, enfd 188 F 2d 326 (C A3).We have carefully examinedthe recordand find nobasis for reversinghis findings3Respondent has exceptedto the broadorder recommendedby the TrialExaminerAs the unfair labor practiceherein involvedonly two locations ofRespondent,we find meritin Respondent's exceptions and shall amend theOrder accordinglySAMUEL Ross, Trial Examiner: On charges filed respec-tively by the above-named Union on March 22, 1971, andby Charles Ray Smith, an individual, on March 31, 1971, aconsolidated complaint issued on May 14, 1971, whichalleges that Buddies Supermarkets, Inc. (herein calledRespondent or the Company) engaged in unfair laborpractices within the meaning of Sections 8(a)(3) and (1)and 2(6) and (7) of the Act. In essence the complaintcharges that the Respondent violated the Act by terminat-ing the employment of Nona B. Greever because of hermembership in and activity for the above-named Union,and by discharging Charles Ray Smith because he engagedin concerted activities guaranteed to employees by Section7 of the Act. The Respondent filed an answer to thecomplaint which denies the substantive allegations of thecomplaint and the commission of unfair labor practices.Pursuant to due notice, a hearing in this case wasconducted before me at Fort Worth, Texas, on August 5, 6and 31, 1971. Upon the entire record, and my observationof the witnesses and their demeanor, and after dueconsideration of the briefs filed on behalf of the GeneralCounsel and the Respondent, I make the following:FINDINGS OF FACT1.COMMERCEThe Respondent, a Texas corporation whose principaloffice and place of business is located in Fort Worth,Texas, is engaged in the business of owning and operatingnumerous retail stores, located principally in the State ofTexas, from whichit sellsgroceries and related products.During the past 12 months, a representative period, theRespondent purchased goods and products valued inexcess of $50,000 which were shipped to its facilities inTexas directly from places outside the State of Texas.During the same period, the Respondent sold goods andproducts valued in excess of $500,000. On these admittedfacts, I find that the Respondent is engaged in commerceand in operations affecting commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is not disputed,and I find, that at all times materialherein,Retail Clerks International Association,AFL-CIO,Local 368(herein called the Union),has been.a labororganization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.BackgroundxIn early 1970, the Union launched a campaign toorganize the Respondent's retail food store employees inthe Fort Worth-Dallas area, and on March 4, 1970, it filedarepresentationpetitionwiththeBoard(Case16-RC-5418). On April 27, 1970, the parties entered into astipulation,approved by the Regional Director, for a197 NLRB No. 70 408DECISIONSOF NATIONALLABOR RELATIONS BOARDcertification upon consent election in a bargaining unitcomprising some 788 employees working in 53 stores. Theelection was scheduled for May 14, 1970, but was cancelledbecause the Union filed unfair labor practice chargesagainst the Company on May 5, 1970 (Case 16-CA-3973).On July 14, 1970, a second stipulation was executed by thepartiesand approved by the Regional Director forcertification upon consent election. This election, sched-uled for September 3, 1970, was held, and resulted in theUnion's defeat by a vote of 443 to 209, with challengedballots insufficient in number to affect the election results.The Union thereupon filed timely objections to theelection.Thereafter, following a hearing before TrialExaminer Paul Bisgyer on the Union's objections to theelection,which was consolidated with its unfair laborpractice charges against the Company, the Board onAugust 24, 1971, issued its Decision and Order inBuddiesSupermarkets, Inc.,iwherein it found that Respondent hadviolated Section 8(a)(1) of the Act, by: warning employeesthat selection of the Union to represent them could resultin a drastic reduction in working hours or discharge;admonishing employees to refrain from showing support ofthe Union in the Respondent's stores and directing them toremove union buttons or risk discharge; warning employ-ees that participation in a lawful strike or selection of theUnion as their representative could result in reduction inthenumber of available jobs, loss of jobs, and theelimination of assistance by package boys' questioningemployees as to how they voted in the election, accusingthem of lying when dissatisfied with the response, andinforming them that it knew how they voted; andthreatening to discontinue the prevailing practice ofpermitting employees to switch scheduled working hours inreprisal for their support of the Union.Based on these findings of violations of Section 8(a)(1) ofthe Act by Respondent, and on additional conduct, theBoard also orderedinter aha,that the election conductedon September 3, 1970, be set aside and that a secondelection be conducted.B.The Discharge of Nona B. GreeverMrs.Greever was employed for about 10 years by oneA. L. Davis as a checker and part-time cashier at a retailfood store located at Springdale and Riverside Drive, FortWorth, Texas, when the Respondent bought out Davis and1192 NLRB No 1432The cashier'scage in each store is an enclosed area where theRespondent keeps large sums of money and where it cashes checks for itscustomer's3All dates hereinafter refer to 1971 unless otherwise noted4The findings in respect to Mrs Greever's continued functioning as arelief cashier at store no 4 are based not only on her uncontroverted andcredited testimony but also on the corroborating testimony of Respondent'switnesses Ora Cate and Ruth Daniel, employees of store no 45Mrs k reever testified that Larry Heise, who signed the unfair laborpractice charge in this case for the Union, was the representative with whomshe had the above telephone conversation. However, she obviously was inerror in this regard because Heise, an adverse witness called by theRespondent, denied that it was he who contacted her on this occasion, andtestified that it probably was union representative Jerry Palmer, in whosearea she resided, who telephoned her and later left the literature I regardMrs Greever's error in this regard as unintentional and immaterial, and Icredit her testimony in this regard to theiextent indicated above.designated the store as Buddies No. 45. She continuedthereafter to work for the Respondent at store no. 45 in thesame capacity as checker and part-time cashier. OnDecember 13, 1968, Mrs. Greever was transferred toRespondent's store no. 4, and, according to her uncontro-verted and credited testimony, she was told that the reasonfor the transfer was because "it [store no. 4] was closer tomy home and since my husband was ill that I would becloser to go home to see about him, because I tried to gohome on my lunch hour." At the time of this transfer, themanager of store no. 4 was Kenneth Johnson. After hertransfer,Mrs. Greever continued to work under Johnson'ssupervision both as a checker at the cash register and as arelief checker in the cashier's cage when "they were shortof help." 2 Mrs. Greever continued to act as both checkerand relief cashier at store no. 4 when Johnson was replacedasmanager by John Benton, and she was given a set ofkeys by Benton to use in the event she was needed for workon a weekend. On February 6, 1971,3 Manager Benton ofstore no. 4, and Vernon Hall, the manager of another ofRespondent's stores, "swapped stores" and Hall took overasmanager of store no. 4, and thereafter, whenever theneed for a relief cashier arose, Mrs. Greever worked in thecage.4In the latter part of February or early in March 1971,Mrs. Greever received a telephone call at her home from arepresentativeof the Union who informed her that"another election" would be "coming up" and asked herhow she felt about the Union. Greever said that she was forit,and the union representative replied that he would mailsome literature to her. Subsequently, on March 3, theunion representative called at Greever's home when shewas not there, left a union authorization card and someliterature with her invalid husband, and said that he wouldreturn later but did not.5 During the week following herreceipt of the Union's literature, Mrs. Greever spoke to 4 ofthe 12 to 15 employees of store no. 4 about the Union .6These conversations took place both in the store and onthe telephone. In sum, according to Mrs. Greever'scredited testimony, she told the three female employeesthat she had been contacted by the Union, asked themwhether they similarly had been contacted and how theyfeltabout the Union, and suggested that they needed"some kind of organization." To Farrell she said, "I thinkit is time that you consider joining the Union."76Ruth Daniel,Ora Cate, CarolynJordan,and Joe Farrell7EmployeeRuth Daniel,a witness for Respondent,first denied havingany conversationabout the Unionwith Mrs.Greeverbut later admittedhaving several such conversations, including one"a week" or "two or threedays"beforeGreever's dischargeonMarch 10 Her version of thatconversation was that Greever said that"she would bet that it would gounion if and when we had another vote."In thelightof the self-contradiction inMrs Daniel's testimony,the absenceof any attempt byMrs Greeverto exaggerate the extent of her unionactivity, andbased ondemeanor,Iregard Mrs Greever's version of their conversation creditedaboveto bemore reliable than Daniel's.Employee Ora Cate,another witness for Respondent,testified that in atelephone conversation with Mrs Greever the latter told her "she was forthe unionand that we'd be better off if we were union"Mrs. Cate could notrecall the date of this conversation,but she"imagine[d ]" that it was "aboutprobablytwo weeks after she [Mrs.Greever]was discharged" Mrs Catealso was uncertain as to whether MrsGreever orshe initiated the telephonecall and as towhichof them brought up thesubjectof theUnionMoreover, BUDDIES SUPERMARKETS, INC.On March 10, Mrs. Greever signed a card authorizingthe Union to act as her collective-bargaining representativeand mailed the card to the Union on her way to work.8According to Mrs. Greever's credited testimony, later thatmorning she told Store Manager Hall that she understoodthat it was a company policy or rule that employees weresupposed to report contacts by -the Union.9 Receiving nocomment from Hall, Mrs. Greever then told him that shehad been contacted by the Union, that they had visited herhome during her absence, had left some literature with herhusband, and that they had said they would be back.ioShortly before 1 p.m. that same day, Store Manager Halldrove Mrs. Greever to the personnel office where she wassubjected to a polygraph test conducted by Perry E. Ivie,theRespondent's polygraph examiner The test lasted Ihour and 10 minutes, from 1:05 p.m. to 2:15 p.m., andwhile it was in progress Store Manager Hall waited in theoffice of Arthur Dyson, the head of Respondent's securitydepartment. During the examination, Mrs. Greever readilyadmitted to Ivie that during the 2-1/2 years which hadelapsed since her last polygraph examination, she hadeaten (grazed) a total of about 15 cents worth of Brachcandy without paying for it.li She also was asked by Iviewhether she had taken any money or merchandise from theRespondent and whether she had ever falsified hertimecard, and she responded in the negative to bothquestionsUpon request by Ivie, Mrs. Greever readilyagreed to and signed a statement in which she admitted thegrazing of 15 cents worth of candy and denied the takingof any money or merchandise.12 At the conclusion of thepolygraph examination, after a short wait in Ivie's office,Mrs.Greeverwas called into Dyson's office where,according to her credited testimony, she was told by Dysonthat "Mr. Berman and Mr. Rasbury have decided we'regoing to have to let you go." She asked why, and Dysonreplied,"For grazing."MrsGreever queried, "Fifteencents of grazing7" Dyson said, "Yes.... That's just theway it is." Greever then went to Vice President Berman'soffice and protested her discharge, but Berman professedlack of knowledge as to what had transpired, and hepromised to check into it and call Mrs. Greever. However,he never did.Mrs Cate assertedly also was unaware that"there was a union campaigngoing on " In the light of all this uncertainty, I regard Mrs Greever'stestimony regarding the date of their conversation as more reliable than thatof Mrs Cate6The card was self-addressed to the Union's post office box in Dallas,Texas, and required no postage See Resp Exh 4 The Respondentcontends that Mrs Greever did not mail the card to the Union, "butpersonally delivered it to them [in] the afternoon after she got fired (Briefpp 6-7) " There is no support in the record for this contention, and I rejectit as devoid of merit9On cross-examination,Mrs Greever testified that she was told duringthe prior election campaignin 1970 by bothStoreManager KennethJohnson and Zone Supervisor Joe Coldwell that it was "a company policythat an employee is to notify management of any knowledge they have ofthe union representatives contacting them " The Respondent failed to calleither Johnson or Coldwell to deny this testimony, and it offered noexplanation for not doing so However,the Respondent'sVice President JoeH Berman credibly denied that the Company has any such rule, and itswitness,employee Ora Cate, testified that she was not"familiar with" anysuch ruleWhether or not the Respondent has such a rule(which I doubt) isclearly immaterial to the issue of whether Mrs Greever was nevertheless sotold by her supervisors In the light of the unfair labor practices in which theRespondent engaged during the prior campaign, and its unexplained failureC.TheIncredible and Pretextual Reasons Assertedby theRespondentfor FiringMrs.GreeverAs noted above, when Mrs. Greever was peremptorilyfired, she was told only that her termination was based onher admission that she had grazed 15 cents worth of candyin the last 2-1/2 years without paying for what she had thusconsumed. The same reason for her termination admittedlywas the only one which the Respondent reported to theTexas Unemployment Commission. At the commencementof the hearing in this case,the Respondent in its openingstatement asserted only this reason as the cause for Mrs.Greever'sdismmssal.13Later in the hearing however, theRespondent expanded on this single reason asserted for herdischarge 14 and asserted that it fired her, not only becauseof her admission to the grazing, but also because it believedthat she stole cash from the Respondent 2-1/2 years agowhile she was a part-time cashier at store no. 45, andbecause it currently regards her as a poor security risk. Asnotedinfra,Iregard all of the reasons asserted by theRespondent forMrs.Greever's dismissal as incrediblepretexts.Polygraph examinations of employees by the Respon-dent are not unusual, and during the course of heremployment by the Company, Mrs. Greever has submittedto five or six such tests since 1961. During 1967 and 1968,while she was employed as a checker and part-time cashierat Respondent's Store No. 45, the Company suffered cashshortages of $3,065 in 1967, and $3,480 in 1968.15 Duringthe period of these shortages, Greever submitted to twopolygraph examinations in 1967, and one in aboutOctober, 1968. In those tests, Greever admitted occasionalgrazing of penny candy of minimal value, but she deniedthat she had taken any money from the Respondent.However, according to Vice PresidentBerman, "thepolygraphist (sic)" told him that her charts "showed certaindeception" in her responses to the latter question.16Despite her admissions to grazing, Mrs. Greever was notfired,and, according to her credited testimony, sheto call either Johnson or Coldwell to deny that they so told Mrs Greeverduring the campaign,Icredit her uncontroverted testimony in this regard10Hall's version of this conversation was that Mrs Greever said, "twounion men came to her house and I think she said her husband turned themaway,and she said, 'Now if theycome back,do I have to admit them9', andIsaid, 'Of course not' " Based on his demeanor while testifying,and otherincredible testimony by him, including but not limited to the pretextualreasons for firing Mrs Greever to which Hall later testified, I am persuadedthat her version of this conversation is more reliable than Hall's, and I credithim in this regard only to the extent that his testimony accords with hersi iEating candy or other merchandise without paying for it is a practicecalled grazing which is forbidden by the Respondent unless "the full retailprice" is paid for what is consumed12See Resp Exh 2113Tr p 614See tr p 356isSee Respondent's financial statements for 1967 and 1968 (Resp Exh15and 14,respectively).Respondent's Vice President Joe H Bermantestified that these cash shortages were"abnormal," "severe,"and "wellabove what we consider normal "16The polygraphexaminer who conducted these tests was notcalled bytheRespondentto testifynotwithstanding that its counsel stated that heintended"tobring the polygraphman in here with the records " 410DECISIONSOF NATIONALLABOR RELATIONS BOARDreceivedno warning that she would be fired if shecontinued in that practice.l7On December 13, 1968, 2 months after her 1968polygraph test, Berman transferredMrs.Greever fromstore 45 to store no. 4, assertedly "for security reasons,"and he professedly issued "specific" instructions at thattime to Joe Coldwell, the zone supervisor of both stores,that she was to "work only the [cash] register" as a checkerand not "in the cashier's cage" where there are large sumsofmoney.18 Following her transfer, the cash shortages atstore no. 45 dropped substantially to $632 for the year1969.19The quite obvious purpose of Berman's above testimony,and the introduction by the Respondent of its financialstatements for store 45 for the years 1967, 1968, and 1969,was to support the assertion that the Respondent hadreasonable grounds for its professed belief thatMrs.Greever "is a thief," and that she was substantiallyresponsible for the "abnormal" cash shortages at store no.45 in 1967 and 1968, which were eliminated in 1969 by' ertransfer.20 However, contrary to this intended implication,Mrs. Greever credibly testified without contradiction that"Everybody [at store no. 45 ] was being transferred" at thattime. Further, Berman admitted on cross-examination thatother employees, and the manager, might also have beentransferred out of store 45 about the same time, but heprofessed a lack of recollection regarding such othertransfers, assertedly because "the only one [transfer] Ihandled was Mrs. Greever." Obviously, the Respondenthas records which could have confirmed or negated Mrs.Greever's testimony that "everybody was being trans-ferred" at that time, but it produced no such records andoffered no explanation for its failure to do so. The failureof the Respondent to produce records to show that onlyMrs. Greever was transferred at that time persuades me,contrary to the intended implication of Berman's testimo-ny and the supporting financial statements, that theRespondent had no rational basis for a belief that Mrs.11Vice President Berman testified that on February 20, 1967, after MrsGreever admitted on her polygraph examination that she had grazed, andhe assertedly was told by the examiner "that there was deception in the areaof money, the taking of money," he immediately called her into his office,showed her a statement which she had signed in 1964 (Resp Exh 6), thatshe understood the Company's policy regarding grazing, and "told her thatrecurrence could lead to her discharge " Berman further testified that afterMrsGreever left his office on that occasion, he prepared a writtenmemorandum of what had transpired and put it in her personnel folder(Resp Exh 7) However, Mrs Greever not only denied receiving any suchwarning from Berman, she also denied ever having been in his office priorto the date of her discharge Aside from the wntten date assertedly put onthe exhibit by Berman when he prepared it, there is nothing thereon toindicate when, or even if, it ever was in Mrs Greever's personnel file Asindicatedinfra,Iregard Berman's testimony as implausible and incredibleinmany respects and as generally unreliable I note in this regard that afterthe 1967 polygraph test in which she assertedly was thus warned thatrepetition of grazing would result in her discharge, Mrs Greever was giventwo additional polygraph tests, one in 1967 and another in 1968, in whichshe admitted to grazing candy but was not discharged For all these reasons,and in the light of her ready admission in 1971 to Polygraph Examiner IvieGreever was "a thief" who was responsible for "the cashshortages at Buddies 45." 21Berman further testified that he did not fire Mrs. Greeverat that time, notwithstanding that he "suspected her ofstealingmoney," because he "couldn't prove it," and hehad "to protect our company for (sic) false arrest." Instead,he professedly transferred her to another store with"specific instructions that she should not be in the cage butonly at the [cash] register which reduce[d] our exposurequite extensively." I regard Berman's explanation for notthen finng Mrs. Greever, and for instead transferring hertoanother store where she would handle money, aspatently inconsistent with his professed suspicion that shewas stealing money, and I am persuaded by the saidtransfer that he had no such suspicion.22As noted above, Berman also testified that when hetransferredMrs. Greever to store no. 4 on December 13,1968, he issued "specific instructions" that she was to workonly as a checker at the cash register, and not "in thecashier's cage" where there are large sums of money.However, as found above, notwithstandingBerman'salleged "specific instructions," after her transfer,Mrs.Greever worked at store no. 4 for 2-1/2 years, not only as achecker at the cash register but also as a relief cashierunder three successive store managers. Hall, the managerof store no. 4 when Mrs. Greever was fired, admittedlyreceivedno instructions, from either his predecessorBenton or anyone else, that she was prohibited fromworking as a relief cashier in the cage. Neither ManagerJohnson nor Manager Benton was called by the Respon-dent to testify regarding the receipt of any instructions thatMrs. Greever was prohibited from working "in the cage."As previously noted (see fn. 18,supra),Zone ManagerColdwell also was not called to corroborateBerman'stestimony that he issued such instructions to Coldwell. Iam persuaded by all the foregoing, including the undisput-ed evidence that Mrs. Greever continued to function as arelief cashier without challenge for 2-1/2 years after herthat she had grazed candy during theintervening2-1/2 years since her 1968polygraph test, I credit her testimony that she received no warning fromBerman that a repetitionof grazing would result in discharge, and I do notcredit or believe his testimony to the contrary1sColdwell was not called by Respondent to corroborateBerman'stestimony in this regard19 SeeResp Exh 1320Respondent'sSecurity Chief Arthur Dysontestified, "Inmy opinion,she is athief," and hefurther testifiedthat he based thisopinion on hisbelief that she was responsiblefor "the cash shortagesat Buddies 45 "21N L.R B v Sam Wallick,et al,d/b/a Wallick and Schwalm Company,198 F.2d 477, 483 (C A. 3), 2 WigmoreEvidence, Sec 28522 SeeN L R B v. Walton Manufacturing Co,.369U S404, 408, inwhichtheSupremeCourt quoted with approval fromthe opinion ofJudge Learned Hand inDyer v. MacDougall,201 F 2d 265, 269, as followsFor the demeanor of a witness..may satisfy the tribunal, not only thatthe witness'testimonyisnot true,but thatthe truthis the oppositeof his story, for the denialof one, who has a motive to deny,may be utteredwith such hesitation,discomfort, arroganceor defiance,as to give assurance that he isfabricating,and that,ifhe is, there is no alternative but to assume thetruth of whathe denies BUDDIES SUPERMARKETS, INC.transfer, that no credence can be given toBerman'suncorroborated testimony that he issued any such instruc-tions.23So far as the record discloses, there were no cashshortages at store no. 4 during the 2-1/2 year period thatMrs. Greever was employed there before her peremptorydischarge.The sudden decision to subject her to apolygraph examination on March 10 could not then havebeen based on any recent peculations of cash by her.During the polygraph test Mrs. Greever denied takingmoney or merchandise from Respondent, but, according toIvie, the polygraph examiner, "there were responses on the[polygraph] charts indicative of deception to theft of cashmoney and falsifying the timecard," and he later so toldSecurity Chief Dyson. However, in 1967 and 1968, whenthere were known substantial cash shortages at store no. 45whereMrs.Greever worked, and she was subjected tothree polygraphtests, shewas not fired despite allegedlyidentical reports by the polygraph examiner that herresponses in the area of not taking money allegedly wereindicative of deception, and notwithstanding the assertedbelief that she was responsible for the shortages. Thereason given by Vice President Berman for not then firingher was that she had denied culpability, he could not proveotherwise, and he wanted to avoid a possible damage suitagainst the Company "for false arrest." Although I regardthat testimony as incredible, I deem even more incrediblethe Respondent's assertion that it fired her on March 10,1971, because the polygraph charts indicated deception inher denial of theft of cash, when there was then no cashshortage, and she had similarly denied the taking of moneyor merchandise.For all the foregoing reasons, including the failure of theRespondent to assert this reason for Mrs. Greever'sdischarge in its opemng statement, I regard this allegedground for her termination as a pretextual afterthought tolend support to the Respondent's originalsingleassertionthat it fired her because, during the course of 2-1/2 years,she ate 15 cents worth of penny candy without paying forit.I likewise regard the Respondent's initial assertion, thatit firedMrs. Greever because she grazed 15 cents worth ofcandy in 2-1/2 years without paying for it, as implausibleand unworthy of belief. My reasons for so concluding areas follows:The Respondent undisputably forbids its employeesfrom consuming or taking any merchandise "withouthaving first paid the full retail price for it." However,violation of this rule did not, at least in the past, necessarilyresult in the discharge of the offending employee. Thus, theuncontroverted record discloses as follows:Oram Don Story started to work for the Respondent as a"sack boy" in February 1961, later became "a stocker,"and subsequently in 1964 admitted during a polygraphexaminationthat he had grazed $40 worth of merchandisein the last 4 years. He nevertheless was permitted by Vice13Both Vice President Berman and Security Chief Dyson testified thattheywere unaware that,contrary toBerman's alleged instructions, MrsGreever had continued to work in the cashier's cage after her transfer Theyfurther testified that they first learned about it when Dyson visited store no.4 on March 5, 1971, saw Mrs Greever in the cashier's cage, and thenreported it to Berman I find it difficult to believe that, in an operation as411President Berman to pay for the merchandise that he hadgrazed and retain his job. Story later was promoted toassistant manager of one of Respondent's stores before hevoluntarily quit in December 1966.Alan Collins was hired by the Respondent in the summerof 1967 as a sack boy and later was promoted to work as a"checker, stocker, [and] all-around man." In 1969, he wasgiven a polygraph test, and he was told by the polygraphexaminer that "the average person grazes so much a year"and that "the mimmum was over $100." Collins according-ly "estimated" and admitted that he had grazed "a littleover $100" since he started to work for the Respondent.After making that admission and at the conclusion of thepolygraph test, Collins was permitted to return to his job,but a few days later he was called back to the Respondent'soffice and was requested by its "personnel manager" "topay it back" for the merchandise which he had admittedlygrazed. Collins agreed to do so in monthly installments,and was retained in the Respondent's employ until he latervoluntarily quit in February 1970 for "a better paying job."The Respondent made no attempt to controvert thecredited testimony of Story and Collins above. It is thusobvious that in the past the Respondent has condonedmuch greater violations of its rule against grazing than the15 cents worth admitted by Mrs. Greever and did notdischarge offending employees if they agreed to pay for themerchandise that had been grazed. However, no suchopportunity was offered to Mrs. Greever when she was toldthat she was discharged because of her admission to thegrazing of 15 cents' worth of candy in 2-1/2 years.Vice President Berman attempted to explain this quiteobvious disparity in the treatment accorded to Mrs.Greever and that dispensed to other violators of thenongrazing rule by implying that since the promotion ofArthur Dyson to security chief in "approximately May orJune of '69," the discipline meted out has been moresevere. Berman testified in this regard that the disciplinenow imposed is "more or less standard," and that"currently, if they admit to theft, they are discharged."Similarly, when Dyson was asked whether there was "anystandard policy of discipline [for admitted grazers]," hetestified,A.My interpretation [of the policy] is that grazingis stealing, and if you steal you are punished, and youare punished by being terminated.I conclude that the testimony of Berman and Dyson thatthe current "standard" policy of the Respondent is to fireemployees who engage in grazing is unworthy of credenceorbelief,and that contrary to their testimony, theRespondent has no such "standard" policy. I base theseconclusions on the following considerations:a.Vice President Berman testified that employees otherthanMrs. Greever have been fired by Respondent "forgrazing in the amount of 15 cents." However, whenBerman was asked "who and when?", he replied that hedid not have the records with him, and he was instructed tosophisticatedas theRespondent's,any employee could possibly act in aforbiddencapacity for 2-1/2 yearswithout the knowledge of managementand its securitydepartment I therefore regard both the testimony regardingBerman's alleged instructions,and the asserted lack of knowledge ofGreever'scontinued functioning as a relief cashier, as implausible andincredible. 412DECISIONSOF NATIONALLABOR RELATIONS BOARDproduce them later in the hearing. The records thusrequested were never produced. Instead, the Respondent,through Security Chief Dyson, produced a compilation,prepared by the Company prior to the hearing, whichpurported to list the names of 35 employees who assertedlyhad been fired by the Respondent between December 10,1970,and July 12, 1971, for grazing various types ofmerchandise of unspecified value. The unexplained failureof the Respondent to produce the records specificallyrequested persuade me that the Company has no record tosupport Berman's testimony that it has discharged otheremployees merely because they grazed merchandise valuedat 15 cents or less.24b.The examination of Dyson on voir dire regarding thelist of 35 employees who professedly had been dischargedfor grazing disclosed that the employees listed thereonwere discharged, not only because of grazing, but foradditional reasons not disclosed thereon. It thus developedthat the first name on the list, Rebecca Wren, whoassertedly was "terminated for grazing $1.00 merchandise,"admittedly might also have been terminated because "shehad taken change from customers and engaged inshoplifting,and had used marijuana." The voir direexamination of Dyson further developed that Robert J.Reedy, who assertedly was "terminated for grazing pennycandy," likely was terminated because he also had "liedabout prior employment where he was discharged by twoemployers." In the light of the foregoing, I am impelled tothe conclusion that the list (Respondent's Exhibit 20) is notwhat it was professed to be, a record of persons who weredischarged only for grazing. I accordingly place noprobative value on this exhibit.25c.The evasive, equivocal, and self-contradictory testi-mony of Dyson clearly discloses that the Respondent hasno standard policy of discharging all employees who admitto violations of its grazing prohibition. In this regard,Dyson first testified as quoted above that grazing was"stealing," and that the punishment for stealing was,without exception, termination of employment. However,Dyson later admitted that all persons who admittedgrazing since he became security chief had not been fired.When Dyson was then asked by Respondent's counsel toexplain "what were the circumstances with regard to Mrs.Greever's discharge that was (sic) different from theirs[admitted grazers who were not fired]," Dyson testifiedthat in some cases of "minor grazing," if the employee'spersonnel folder did not contain a signed form that theyunderstood the rule which required payment for allmerchandise taken or eaten,26 he did not discharge them.However, a short while later, Dyson admitted that not allpersons who signed the form and then grazed were fired,and that in some cases "we give them another chance."d.Finally, Dyson in effect conceded that Mrs. Greeverwas not fired because she grazed 15 cents' worth of penny24See fn 2125The list wasreceived in evidenceby consentpursuant to theagreement of counsel that afterthe close ofthe hearing, theywouldjointlyexamine the Respondent's files and would submit a signed stipulation as toall of the reasons forthe dischargeof the 35 personsnamed on the listwhopurportedlyhad been dischargedonly for grazingNo such stipulation wasever forwardedOn January 24, 1972,after the close of the hearing, theGeneralCounsel moved to strikeRespondent'sExhibit 20 because of thecandy in 2-1/2 years, when he testified that "Mrs.Greever's situation [was] different" from the other grazerswho were not discharged "because, in my [Dyson's]opinion, she is a thief," and that this opinion was based noton "her grazing" but rather on "the cash shortages [twoyears earlier] at Buddies 45."All of the foregoing persuade me, contrary to thetestimony of Berman and Dyson, that the Respondentneither had nor has a standard policy of discharging allemployees who graze, and that the assertion that Mrs.Greever was discharged because she grazed 15 cents' worthof candy in the course of 2-1/2 years is another patentlyimplausible pretext to conceal the real reason for hertermination.D.Concluding Findings in Respect to Mrs.Greever'sTerminationIn the light of my findings above that all of the reasonsasserted by the Respondent for Mrs. Greever's dischargeare incredible pretexts, the real reason for her peremptorydismissal is not difficult to perceive. The applicableprinciple in situations such as this where the reasonsasserted for discharge are regarded as false was aptly statedby the Court of Appeals inShattuckDennMiningCorporation v. N.L.R.B.,27as follows:Nor is the trier of the fact-here the trial examiner-re-quired to be more naif than is a judge. If he finds thatthe statedmotive for a discharge is false, he certainly caninfer that there is another motiveMore than that, he caninfer that the motive is one that the employer desires toconceal-an unlawful motive-at least where, as in thiscase, the surrounding facts tend to reinforce that inference.[Emphasis supplied.]Mrs.Greever had been employed by the Respondentand its predecessor for about 14 years. On December 13,1968, she was transferred to store no. 4, and for the ensuing2-1/2 years before her peremptory discharge on March 10,1971, she worked at that store as a checker at a cashregister, and as a relief cashier "in the cage" where checksare cashed for the Respondent's customers and large sumsof money are kept. Other employees of store 45 also weretransferred at about the same time. Mrs. Greever's transferassertedly was based on a belief that she was responsiblefor the abnormal cash shortages at store no. 45 during 1967and 1968.However, in the light of the continuedemployment by Respondent of Mrs. Greever in positionsin which she was permitted to have access to large sums ofmoney, and the incredible explanation given by Bermanand Dyson not firing her instead of transferring her (theabsence of an admission by Mrs. Greever of guilt), I ampersuaded, as I have found above, that Berman and Dysonin fact had no such belief that she was a thief responsiblefor the shortages at store 45.28 Despite the continuedaccess of Mrs. Greever to large sums of money at store no.assertedfailureoftheRespondentto reply tohiswritten request ofSeptember2, 1971, whichspecified the material needed for inclusion in theproposed stipulation. To date (February 25,1972), the Respondent has filedno opposition to themotion to strikeExh 20. The motion is herebygranted,and the exhibitis ordered placed in therejected exhibit file26 SeeResp Exh 627 362 F 2d 466, 470 (C.A. 9)28As found above,Ialso regard the testimony of Bermanand Dyson BUDDIES SUPERMARKETS, INC.4, there had been no cash shortages at that store during thelast 2 1 /2 years of her employment before her peremptorydischarge. One would assume therefore that the absence ofcash shortages at Store No. 4 should have persuadedBerman and Dyson, even if they were not, as I have found,already so persuaded, that it was not Mrs. Greever whohad been responsible for the earlier cash shortages at StoreNo. 45.Why then did the Respondent suddenly subject Mrs.Greever to a polygraph test and then fire her peremptorily?It clearly was not based on any admission in the polygraphtest that she had [taken money, because she had denieddoing so, and the absence of such an admission assertedlywas the reason she had not been fired 2-1/2 years earlierwhen there were cash shortages at the store where sheworked. It obviously could not have been based on cashshortages at store no. 4, since none were shown to exist.And, as found above, it certainly was not based on thepatently pretextual reason, the only one given to her whenshe was fired, that she had grazed 15 cents' worth of pennycandy during the past 2-1/2 years. The answer to thequestion posed above readily appears in the activities inwhichMrs.Greever engaged just before she was poly-graphed and fired.The Respondent is opposed to the representation of itsemployees by the Union. As found by the Board, it hadengaged in extensive unfair labor practices to defeat theUnion at the earlier Board election which was conductedon September 3, 1970. One month before Mrs. Greever'sdischarge, Trial Examiner Paul Bisgyer had conducted ahearing which resulted in his and the Board's later decisionthat the Respondent had violated the Act, and that theelection which the Union had lost should be set aside and anew election conducted. During the week preceding herdischarge onMarch 10, Mrs. Greever became a unionadvocate,29 and solicited employees both in the store andby telephone on behalf of the Union. There were onlyabout a dozen employees who worked in Store No. 4 whereMrs.Greever's solicitation for theUnion occurred.Moreover, on the morning of the very day that Mrs.Greever was subjected to a polygraph examination andfired, she had told Vernon Hall, the manager of store no. 4,that she had been contacted by union representatives, thatthey had left some literature at her house, and that theyhad said they would return.The Respondent denies that it had any knowledge ofGreever's union activities. There is no direct evidence thattheRespondent had such knowledge. "A finding ofknowledge of union participation may, however, be basedon circumstantial evidence."30 Here, not only did Mrs.Greever engage in her activity in "a small plant,"31 but shethatMrs Greever's employment at store no4 as a relief cashier inthe cagewas contraryto Berman's specific instructions, and that they first learnedthat she was functioning in that capacity 2-1/2 years later on March 5, 1971,as a tax oncredulity and unworthy of belief29 In the priorelection,Mrs Greever admittedly had votedagainst theUnion30N L R B v Mid State Sportswear, Inc,412 F 2d 537, 539 (C A. 5),N L R B v Schill Steel Products, Inc,340F.2d568 (C A 5)3iN L R B v Mid State Sportswear, Inc, supra32N L R B v Montgomery Ward, Inc,242 F 2d 497, 502, cert. denied355 U S 829,N L R B v Mid State Sportswear, Inc, supra33Shattuck Deno Mining Corp v N L R B, supra, N L R B, v Mid State413also had apprised the store manager on the very day of herdischarge that she had been contacted by the Union. Thetiming of that discharge,32 the patently pretextual andvacillating reasons asserted for her dismissal,33 and the factthat at the time of her discharge, no other reasonableexplanation appears for her dismissal, all persuade me thatthe Respondent was aware of Mrs. Greever's solicitationfor the Union and that it fired her because of that activity.Accordingly, I find that by so doing the Respondentengaged in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.E.TheDismissalof CharlesRay SmithSmith was hired by the Respondent in 1961, and after 2-1/2 years, he was transferred to its milk department wherehe drove a truck hauling milk to the Company's stores. Atthe commencement of this assignment, Smith worked for aguaranteedweekly salary, but in 1965, , he and theRespondent's other milk truckdrivers were put on anhourly pay basis.On December 16, 1969, the Respondent called a meetingof the four milk truckdrivers then employed by it,34 andGeneMorrison, the administrative assistant to VicePresident Berman announced that effective immediately,they would be put on a commission basis so that "the moremilk we hauled, the more we make." 35 Morrison told themthat they would be given a drawing account of $155 perweek, that the rate of commission would vary and be basedon the average number of gallons of milk per week soldand delivered during a quarter annual period, the ratedeclining as the average weeklysalesincreased, that thenew compensation program would be in effect for 13 weekson a trial basis, and that, "At the end of this quarter, if youboys want to go back on the hourly rate, I'm sure we cando so." 36 Morrison then gave each of the four drivers anidentical form contract, setting forth the precise termsunder which they would be working and requested them tosign it. They all did so.37Under the terms of these identical agreements, effectiveNovember 30, 1969, the percentage of commission rangedfrom 1.72 percent for average weekly deliveries of 9,001 to10,000 gallons, down to 1.11 percent for weekly deliveriesof from 14,001 to 15,000 gallons. According to the contractthe applicable commission rate applied to total sales, andnot dust to the gallons sold in excess of that for which ahigher rate applied. It thus was possible for a driver to selland deliver more milk and receive less compensation thana driver who sold less to which a higher commission rateapplied.The contract further specifically provided thatregardless of the quantity of milk sold, the maximumSportswear, Inc, supra, N L R B v GriggsEquipment, Inc,307 F 2d 275,278 (CA 5)34Charles Ray Smith, Thomas F Weaver, Foy V Parham, and E. LSmith.asThequotes are from theuncontrovertedand credited testimony ofWeaver36The quotesabove are fromthe uncontrovertedand creditedtestimonyof Charles Ray Smith37The agreementsof Charles Ray Smith, Weaverand Parham.all dated12-16-69, bearthe following exhibit numbersResp Exh 1, TX Exh 1(b)and 2(a) 414DECISIONSOF NATIONALLABOR RELATIONS BOARDcompensation a driver could receive in any quarter was$2080.00, or, in other words, $5 a week above his weeklydrawing account of $155.In early March 1970, 9 weeks after the milk route dnverssigned their contracts, and thus 11 weeks after theagreements were made effective, they were summoned toanother meeting by Morrison. Just before this meeting, the-route drivers discussed among themselves whether theyshould ask to go back on an hourly rate basis, and theydecided not to do so, and to "stick with the program foranother quarter and see how itcameout." At themeeting,Morrison gave each of the drivers a slip of paper whichshowed the total number of gallons of milk he had soldduring the 9-week penod between December 14, 1969, andFebruary 28, 1970, his average weekly sales, the commis-sion rate applicable to his weekly average, the grosscommission he had earned, the amount he had drawn onaccount, and the net compensation due him. Morrisonexplained to the drivers how he figured their earnings, andgave each of them a check for the difference between whatthey had received on the drawing account and what theyhad earned.38On an undisclosed date (probably April 1970), theRespondent changed the dairy from which it obtained itsmilk from one in Fort Worth, where most of its stores arelocated, to one in Dallas. This change substantiallyincreased not only the distance which the route dnvers hadto drive, but also the number of hours they had to work tocomplete their tasks. Thus, according to the crediteduncontroverted testimony of Charles Smith, after thechange of dairies, he worked an average of 60 hours perweek or better. Thereafter, the milk route drivers metfrequently for dinner in Dallas, and discussed,inter alia,the subject of whether they should ask the Respondent toput them back on an hourly rate of pay basis. Although nodefinite decision was made by the drivers in respect to thissubject, "it was pretty well settled that that was the thing todo, you know, to ask if we could [go back to an hourlywage rate], you know."39 And as milk route driver Weavercredibly testified, "We didn't particularly have him [Smith]appointed to bring it up, but we knew it was going to comeup because we had done talked it among ourselves, that wewould ask about the possibilities of going back on thehourlywage."We did figure that he'd bring it up."On April 21, 1970, 7 weeks in the course of the thencurrent quarterly period, the Respondent convened anoth-ermeeting of its milk route drivers.40 The meeting wasattended by three members of management, Vice PresidentBerman, his Assistant Morrison, and William Coughlen,the supervisor of the milk route drivers. At the meeting, theRespondent offered the drivers a revised contract tocompensate for the increase in their hours of employmentwhich had resulted from the change in milk suppliers. The38 See TX Exh 4(a), 5(a), and 6(a)39The quotes are from Charles Ray Smith's uncontroverted and creditedtestimony.40E L Smith then was no longer a milk route driver, and LabeHawkins,' a new full-time milk route driver, attended this and all subsequentmeetings of the drivers4iPreviously, the commission rate for that quantity had been I IIpercent42The quotes above are from Smith's credited testimonyBerman'stestimony in this regard was substantially to the same effectproposed contract provided for their continued compensa-tion for sales on a commission basis, and a continueddrawing account of $155 per week. It also provided that thednverswould be reimbursed an additional $312 perquarter if they returned 100 percent of their empty milkcases, or a lesser percentage of $312 equal to the averagepercentage of empty milk cases which they returned.Under the new contract, the rate of commission whichwould be paid for the higher ranges of average weekly saleswas reduced to a top rate of 1 percent for sales of over15,501 gallons.41Moreover, it continued to limit compen-sation to a slightly higher maximum per quarter regardlessof the volume of sales which the milk route drivergenerated. Notwithstanding the proposed changes offeredby the Respondent to compensate for the longer hourswhich the milk route drivers were working, Smith, the mostvocal of the milk drivers, asked "if it would be possible forus to go back on the hourly [wage] rate." Vice PresidentBerman replied that it would be of no advantage to theroute dnvers since he would put on an additional truck"and our hours would be cut down until we wouldn't bemaking any more money than what we are." Smith thenasked Berman, "Suppose if all of us decided that we reallywanted to go back on the hourly rate?" Berman respondedthat in that event, "he'd just have four new dnvers there inthe morning."42 Faced with this ultimatum, Smith and theother three milk route drivers signed the new contracts,43and each was then compensated under the terms of thepreceding contract for his commission earnings in excess ofhis drawing for the 7 weeks which had elapsed in the thencurrent quarter.44 After the meeting, the four milk routedriversmet, discussed what had transpired, and decidedthat although "we still like to have went back (sic) on thehourly wage," "we'd try to live with this contract we hadsigned." 45About June 1, 1970, 6 weeks after signing the newcontracts, themilk route salesmen received their firstaccounting under the new contract they signed in April.That accounting disclosed that although Smith sold anddelivered a greater volume of milk during this penod thanany of the other drivers (90,501 gallons or an average of15,084 gallons per week), his commission on sales ($932)was the lowest of all the drivers.46 The next quarter endedon August 29, 1970, and shortly thereafter, Morrison, VicePresident Berman's assistant, again convened a meeting ofthemilk route drivers to review the computation of theirearnings for the quarter, and to pay them for the excessover their drawings., As in the previous quarter, Smithagain had the greatest volume ofsales,but, because of thelower percentage rate applicable to his weekly salesaverage, the commission he learned ($2162.()0)47 was less43Resp. Exh 2, TX Exhs 1(c), 2(b), and 3(a).44For the Respondent's computations of those earnings,see TX Exhs4(b), 5(b), and 6(b)45Thequotes above are from the credited testimony of Weaver, one ofthe milk route drivers46CompareTX Exh 6(c), the Respondent's computation of Smith'searnings for this penod,with TX Exhs.4(c), 5(c), and 7(a), its computationsof the earnings of the other milk drivers41See TX Exh 6(d) BUDDIES SUPERMARKETS, INC.than that earned by Weaver ($2,220.00), although the lattersoldand delivered 6,775 gallons less than Smith.48However, since the commission earned by Smith andWeaver exceeded the contractual limitation on theirearnings for the quarter, the Respondent credited each ofthem only with a maximum of $2080 ($160 per week) forthe quarter. Smith complained that Morrison had improp-erlyapplied the limitation on maximum compensation"under the previous contract that we had signed" which nolonger was in effect. Morrison then recomputed the netcompensation due Smith, and, using the figure of $2112.50($162.50 per week) as the maximum quarterly commissionwhich could be earned by any milk route driver, heconcluded that both Smith and Weaver were entitled to anadditional $32.50, and he gave them "supplementarychecks" in that amount. The other two drivers, Hawkinsand Parham, then complained that the computation of thecompensation due them was incorrect, but, upon recompu-tation,Morrison told them that the amounts on the slipswhich had been given to them were correct.49 When thenext quarter ended on November 28, 1970, the Respondentagain distributed computation slips and checks to the milkroute drivers for their net earnings above drawings. As inthepreceding quarters, Smith again had the greatestvolume of sales of all the Respondent's milk routedrivers,50 and he and Weaver both had sales in the highestvolume bracket, 1 percent, the lowest commission percent-age then in effect. In December 1970, following receipt ofthe last quarter's computation, milk route driver Hawkinscomplained to Morrison that although he had sold anddelivered 2,000 gallons more milk than Parham in thepreceding quarter, Parham received $35 more in pay thanhe.Morrison "refigured" their earnings and told Hawkins"that the figures came out right."By their terms, the identical contracts signed by the milkroute drivers in April 1970 expired on November 30, 1970,and sometime in December 1970 they were called to ameeting with Supervisor Coughlen and offered a proposednew contract.Under the new proposal, the rate ofcommission applicable to the highest volume of sales wasreduced from 1 percent to .946 percent. Smith complainedto Coughlen that under the new proposal, if he hauled thesame amount of milk in the next quarter as he had in thepreceding one, he would earn less money. Coughlen, aftermaking the necessary computations, agreed that the newcommission rates, if applied to Smith's sales for thepreceding quarter, would result in reduced earnings forhim. Smith then asked Coughlen if he would take theproposed contract back to Vice President Berman forrevision since its terms provided a wage increase for theother drivers, but a decrease for employees whose volumeof sales was compensated at the lowest commission rate.Coughlen agreed to do so. Hawkins and Parham signed theproposed new contract. However, Smith andWeaverrefused to do so but nevertheless continued to work for theRespondent deliveringmilk on their respective routes.About January 7, 1971, Milk Route Supervisor Coughlen48TX Exh 4(d)49TX Exhs 5(d) and 7(b)50Compare TX Exh 6(e) with TX Exhs 4(e), 5(e), and 7(c)51The new undated superseding contracts signed by Hawkins andParham are in evidence as TX Exhs 2(c) and 3(b) According to Vice415called the four milk route drivers back for another meetingand met with them in groups of two, first with Hawkinsand Parham, and then with Smith and Weaver. Accordingto the credited testimony of Hawkins, Coughlen told himand Parham that the Respondent "had corrected theerrors" in the contract which they had signed a few weeksearlier,and he then presented them with a supersedingcontract which they signed.51 However, when Smith andWeaver were called in to sign like contracts, Smithobserved that the commission rate applicable to his salesfor the last quarter was 0.988 percent,still lessthan the Ipercent he formerly had been paid. Thus, based on likesalesfor the next quarter, the new rate represented areduction in pay for Smith of about $25 for the quarter or$2 per week. Smith accordingly asked Coughlen if hewould take the proposed contract back to Berman forrevision a second time. He told Coughlen, "I don't want togamble myjob on it but I would like for him to change thispercentage to where I won't lose any money. I'm notasking for a raise', but I don't want to lose any money fordoing the same amount of work that I've done in the past."Coughlen replied, "Well, you're pushing your luck"a littletoo far," but he nevertheless agreed to send the contractback to Berman again for possible revision.52On January 19, 1971, Morrison,Berman'sassistant,called Smith back to his office and told Smith that "Mr.Berman wasn't going to make a special program just to suitme." Morrison further told Smith that he could either signthe contract or find himself anotherjob. Smith replied, "I'llsign it," and he did.On March 10, 1971, while Smith was on his run makingdeliveries ofmilk, he was instructed to go toBerman'soffice that afternoon.According to Smith's creditedtestimony, Berman told him that he was being discharged,that he "was causing dissention among the other drivers bymaking . . . their problems my problems," and bydiscussing the pay sheets, paychecks, and commission rateswith them. Smith replied that he could not understand howorwhy privacy was involved or required, since thesematters had been discussed and the pay sheets had beenexhibited openly by the Respondent in front of all the milkdrivers at the meetings called by the Company. Bermanresponded, "Well, still, you just agitate them." Smithanswered, "No sir, I didn't feel like that I did."Bermanthen told Smith that he "had become a thorn in his[Berman's] side," and "you've got to be removed." He alsosaid that Smith "had caused the company adverse publicityby raising cane (sic) over the [commission] program."Berman asked Smith why he was "so dissatisfied" with hisjob. Smith replied that he loved his job, but that he nowwas dissatisfied with the commission program because thenew rate applicable to his volume of sales had beenreduced, and that he could not possibly increasehis salesfurther "without working around the clock." Smith added,"All I ask is that you check these figures and give me afigure that won't lose me any money, because I'm pushingmy route as hard as it can be pushed. I'm putting all thePresident Berman,the earlier contractswhichHawkins and Parham hadsignedinDecemberhad been destroyed and were notavailable forcomparison purposes52Although the recordin this respect is not clear,Weaver apparentlysigned the new undated contract(TX Exh 1)at thismeeting 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDmilk through the stores that I can put through them."Berman concluded the conversation by telling Smith thathe still was fired, but that he would reemploy him onapplication after 30 days if he heard no reports that Smithhad discussed their meeting.53Since March 10, 1971, the Respondent has not reinstatedSmith.F.The Reasons Asserted by the Respondent forSmith's DischargeAccording to Berman, he fired Smith because of reportsthat Smith "had been doing a lot of complaining and beingdisruptive in the stores, disruptive around the other driversabout his [commission] pay plan and about complaining ingeneral."Other than these vague generalities, Berman'sonly specific testimony regarding the complaints anddisruptions for which he fired Smith was as follows:1.According to Berman, he received a complaint fromDick Turk, the garage supervisor, "that he was having aproblem with Mr. Smith, that he [Smith] didn't want tofuel his truck, he [Smith] was complaining about that andcausing him [Turk] static." Turk was not called by theRespondent to testify that he made any such complaintabout Smith to Berman, and no explanation was offeredfor not doing so. I therefore infer that no such complaintwasmade by him to Berman.54 Moreover, I regardBerman's testimony that he in part based Smith's dischargeon Turk's complaint as utterly implausible and unworthyof credence. Smith's uncontroverted and credited testimo-ny in this regard was that until sometime in January 1971,when Turk took over the supervision of the garage, thetrucks of the milk route drivers were serviced and providedwith fuel by the garage employees. However, when Smithfirst asked Turk to have his truck serviced, Turk repliedthat Smith would have to do it himself. Smith said, that"hasn't been the practice in the past," and Turk retorted,"Well, that's in the past and it's not going to be servicednow." Smith then called his supervisor Coughlen, but "hewas unaware" of any change in the previous practice. Priorto this occasion, Smith had not been told that he wasrequired to service his own truck. However, he neverthelessdid so then and thereafter until he was discharged. In lightof the foregoing, Berman's testimony, that he received acomplaint from Turk about Smith's reluctance to fuel histruck and that he based Smith's discharge 2 months later inpart thereon, is unworthy of any credence whatsoever.552.Berman's next specification about the complaints forwhich he assertedly fired Smith was as follows: "A coupleof store managers complained that as Smith made hisrounds he was talking to employees on productive timecomplaining about his program, his compensation pro-gram." On cross-examination, Berman testified that hereceived these complaints "around the latter part of53Berman's version of his terminal conversation with Smith wassubstantiallydifferent from Smith's, which I have credited above Aspreviously noted in connection with Mrs Greever's dismissal, I regardBerman'stestimony as generally unreliable and unworthy of credenceConversely, with the exception only of dates, which Smith readily concededmight be erroneous, and of the number of commission contracts whichSmith assertedly signed, regarding which he evidently was mistaken, I wasfavorably impressed by Smith's demeanor that his testimony was worthy ofreliance and credenceAccordingly, I credit Berman's version of thisJanuary or first of February," from StoreManagersGeorge Motley and Tom Roder. Berman admitted that hedid not warn Smith at thattime,assertedly because thesewere "isolated incidents" that "had not reached theproportions it (sic) later reached." However, Berman thenadmitted that Smith was never warned that he would bedischarged if he complained about the commissioncompensation program. Smith credibly denied that hecomplained to employees on his route about his compensa-tion.The Respondent did not call Store Manager Motleyor Store Manager Roder to supportBerman's testimonythat they complained to him about Smith, and theRespondent also failed to call any employee to whomSmith allegedly complained about his commission com-pensation program. No explanation having been offeredfor the failure to call these witnesses, I conclude, not onlythat Smith, as he testified, made no such complaints, butalso that no reports of such complaints were received byBerman.56 There is thus no testimony either that Smith hadcomplained in the stores about his pay program, that heinterferedwith employees "productive time," or that hehad been "disruptive." I therefore regard Berman'stestimony that his decision to discharge Smith 1-1/2months later because of these alleged complaints asunworthy of any credence or belief.3.The last of the complaints which in part assertedlymotivated Smith's dismissal, "the straw that broke thecamel's back,"57 was testified to by Respondent's MeatWarehouse Manager Dennis Culpepper. Culpepper's jobincludes supervision of meat distribution to all of theRespondent's supermarkets.According to Culpepper,Smith, whom he had known for 3 years, visited his officeon March 9, 1971, and "discussed the pay situation" on hisjob. Culpepper testified that Smith said "it wasn't fair andhe felt like he was getting cheated by the company," andthat in light of the number of hours he was working, "hewas getting approximately $1.15 an hour for his time.Culpepper further testified that he orally reported thisconversation to Vice President Berman the followingmorning,March 10. On cross-examination, Culpepperdisclosed for the first time that Smith visited his office toinquire about a possible transfer to the meat distributiondepartment, that the discussion of the hours Smith workedoccurred in connection with Smith's inquiry as to thenumber of hours and days per week which Culpepper'sdrivers worked, that Smith then asked Culpepper if he hadan opening for a driver, and that Culpepper said that hedid not at that time, and that transfers were "strictly up topersonnel" and not to him.Iregard Culpepper's version of his conversation withSmith as embellished and exaggerated, and worthy of littlecredence. Smith admitted that he spoke to Culpepper "onseveral occasions." Smith also frankly admitted that he hadconversationwith Smith only tothe extentthat it accords with Smith's orwhen itconstitutesan admission againstthe Respondent's interest54 InternationalUnion,United Automobile, etcWorkers of America(UA W) v. N L R B,79 LRRM 233255 1 notein this regardthatMilk RouteDriver Hawkins also wasreluctant to fuel his truck thatday and did not do so until after he spoke toSupervisor Coughlen Hawkins is still employed by the Respondent56 See fns 21and 54,supra57Resp brief, p. 13 BUDDIES SUPERMARKETS, INC."mentioned" to Culpepper's drivers that the milk routedrivers had to fuel their own trucks, and that he "didn'tthink it was quite right." Smith denied, however, that hetold Culpepper that he was being cheated by the Company,and he also denied that he either told Culpepper "anythingabout $1.15 an hour," or that he "complained" toCulpepper about his pay plan. Although as hereinafternoted, Smith had ample cause for complaint, I credit hisdenials not only because I regard him as a reliable witnessbut also because it is unlikely that he would make suchstatements to a supervisor of the Respondent in the courseof an application for a transfer to a job in the supervisor'sdepartment.58 I am persuaded by all the foregoing, as wellasby demeanor, that Culpepper's testimony regardingSmith's alleged complaints is worthy of little, if any,credence.Isimilarly regard both Culpepper's and Berman'stestimony regarding the oral report which Culpepperassertedly made to Berman about Smith's complaints. Noplausible reason appears why Culpepper should report toVice President Berman, whose jurisdiction encompasses7,000 employees, that Smith, one of the 7,000, was"unhappy with his job," especially since transfers from onedepartment to another, according to Culpepper, "wasstrictly up to personnel " Moreover, although Culpepper'srecall appeared quite definite in respect to his report toBerman about Smith's "complaints," he could not remem-ber whether he reported that Smith appeared to be seekinga transfer. For all these reasons, I regard Culpepper'stestimony about his report to Berman of Smith's allegedcomplaints as worthy of little reliance. My unfavorableopinion of Berman's credibility already has been stated onseveral occasions.Iconclude from all the foregoing, as well as from Smith'soutstanding record of performance as a route milk driver,thatBerman's testimony, that Smith's discharge wasmotivated in part by his complaints to store managers,employees, and Culpepper, is unworthy of belief.G.Concluding FindingsAs found above, when Berman notified Smith that hewas being fired, he told Smith that one of the reasons forthatdecisionwas that Smith "was causing dissensionamong the other drivers by making . . . their problems my[Smith's] problems," by discussing the pay computationsheets, paychecks, and commission rates with them, andthat Smith thus was an "agitator" and "a thorn in his[Berman's] side" that had "to be removed." The Respon-dent apparently does not dispute Smith's testimony in thisregard, since Berman similarly testified that the dismissalwas in part because Smith "had been ... disruptivearound the other [milk] drivers" about the commission"pay plan."The General Counsel contends that this conduct forwhich Smith thus was terminated constituted "concertedactivities for the purpose of collective bargaining or othermutual aid or protection" within the meaning of Section 7of the Act, and that therefore his discharge violated58 Smith credibly testified that after hearing about the favorable workingconditions in the meat distribution department, he commented toCulpepper "about what a gravy train" his drivers had, and that he said "in a417Section 8(a)(1) of the Act. The Respondent, on the otherhand, contends that, since Smith admittedly had not beendesignated by the other drivers to protest the Respondent'scommission pay program, his conduct was not "concertedactivities"within the meaning of Section 7, and that,consequently, his discharge did not violate the' Act.As found above, when the commission pay program wasinstituted by the Respondent, the milk route drivers weretold that "the more milk we hauled the more we make."This was not always the case, however, for as Respondent'scommission pay computations in. evidence disclose, onmany occasions, drivers who sold and delivered more milkreceived less pay than others who delivered less. This wasone source of dissatisfaction with the program, not only bySmith, but also by some of the other drivers. Moreover, bylimiting the milk drivers' earnings to a maximum earningof only $5 a week above their weekly drawing account, theprogram further failed to comport with the promise that"the more milk we hauled, the more we make." When thecommission program was first inaugurated by Respondent,the drivers also were told by Berman's assistant Morrisonthat the program would be in effect "on a trial basis," andthat if the drivers wanted to go back on an hourly rate,"I'm sure we can do so." However, when the change indairies and the resulting long hours of work brought abouta desire to return to an hourly pay rate, not only by Smithbut also by the other drivers, they were threatened firstwith reduced hours of employment and then with dis-charge and replacement. Thereafter, when the Respon-dent's last contract proposal cut the percentage rateapplicable to the highest volume of sales, and thus in effectcut the pay of Smith and Weaver, the two highest volumemilk drivers, they both initially refused to sign the contractand thereby succeeded in effecting a partial restoration ofthe percentage rate that had been cut. Finally, when Smithsought the restoration of the balance of the cut rate formaximum gallonage from .988 percent to the former 1percent, he was threatened with dischargeunlesshe signedthe contract.In all of these matters, Smith, clearly the most vocal ofthedrivers,was in the forefront in expressing thesegrievances to Respondent and thereby was regarded byBerman to be "causing dissention among the other drivers"and to be an agitator. However, although Smith admittedlywas not the designated spokesman of the other milk driversin voicing these complaints, in attempting to persuadeRespondent to go back to the hourly wage system, and tohave the cut in the commission rate restored, Smith wasexpressing views on matters which had been discussed bythemilk drivers among themselves and which were ofconcern and/or benefit not only to Smith but clearly alsoaffected the wages, hours, and other terms and conditionsof employment of all the drivers.59 Moreover, Smith'svocal expression of these grievances to management in thepresence of the other milk route drivers clearly invited theirjoinder in his protests about terms which affected all ofthem and invited concerted action by them in this regard.Indeed, as found above, Smith's protest about the cut injoshingmanner, `I thinkI'lltransferoverto the meat department' "59N LR B v. Interboro Contractors, Inc,388 F.2d 495, 500 (C A 2) 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe commission rate induced Weaver to join with him inrefusing to sign the first proposed contract offered by theRespondent in December 1970.60Iconclude from all the foregoing that Smith's conduct,for which Berman regarded him as an agitator, as causingdissension among the drivers, and for which he dischargedSmith, was concerted activities for mutual aid or protectionwithin the meaning of Section 7 of the Act, and that, byterminating Smith's employment therefor, the Respondentengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate,and substantial relation to trade, traffic andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I will recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Respondent terminated theemployment of Nona B. Greever and Charles Ray Smithand thereafter failed and refused to reemploy thembecause they engaged in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection guaranteed by the Act, I will recommend thattheRespondent be ordered to offer them immediatereinstatement to their former positions or, if they no longerexist, to substantially equivalent positions, without preju-dice to their seniority or other rights and privileges, andmake them whole for any loss of earnings they may havesuffered by reason of the discrimination against them bythe payment to each of them ofa sumof money equal tothe amount she and he normally would have earned fromthe date of their termination to the date of reinstatement,less their net earnings during said period, with backpaycomputed on a quarterly basis in the manner establishedby the Board.61Iwill also recommend that the Respondent preserve and,upon request, make available to the Board or its agents, forexamination and copying, all payroll records,socialsecurity payment records, timecards, personnel recordsand reports, and all other records necessary to analyze anddetermine the amounts of backpay due under the terms ofthis recommended remedy.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:60Mushroom Transportation Company v N L R B,330 F 2d 683, 685(CA 3)61F W Woolworth Company,90 NLRB 289, backpayshall include thepayment ofinterest at the rateof 6 percentper annum to be computed inthemannerset forth inIsisPlumbing & Heating Co,138NLRB 71662 In the event no exceptionsare filed as provided bySection102 46 ofCONCLUSIONS OF LAW1.Respondent,Buddies Supermarkets,Inc.,isanemployer engaged in commerce and in operations affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Retail ClerksInternationalAssociation, AFL-CIO,Local 368, is a labor organization within the meaning ofSection 2(5) of the Act.3.By discriminating against Nona B. Greever, byterminating her employment, and by failing and refusing toreinstate her because of her support of the Union, theRespondent has engaged in and is engaging in unfair laborpractices within themeaningof Section 8(a)(3) of the Act.4.By the foregoing conduct, and by terminating theemployment of Charles Ray Smith because he engaged inconcerted activities for mutual aid or protection guaran-teed to employees by the Act, the Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,Ihereby issue the following recommended: 62ORDERRespondent, Buddies Supermarkets, Inc., its officers,agents, successc ss, andassigns, shall:1.Cease and desist from:(a)Discouraging membership in and activities on behalfofRetailClerks InternationalAssociation,AFL-CIO,Local 368, or of any other labor organization, bydiscriminating in regard to hire or tenure of employment orany term or condition of employment.(b) Discharging or otherwise discnminatmg against anyemployee in regard to hire or tenure of employment or anytermor condition of employment for engaging in anyactivity protected by Section 7 of the National LaborRelations Act.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization, to form labor organizations, to join or assistRetail Clerks International Association, AFL-CIO, Local368, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage in other concertedactivitiesfor the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from engaging in such activities.2.Take the following affirmative action designed toeffectuatethe policies of the Act:(a)OfferNona B. Greever and Charles Ray Smithimmediateand full reinstatement to their formerjobs or, ifthose jobs no longer exist, to substantially equivalenttheRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,and recommended Order herein shall, as provided inSection102 48 of theRules and Regulations,automaticallybecome thefindings,conclusions,decision, and order of the Board,and all objectionsthereto shall be deemed waived for all purposes BUDDIES SUPERMARKETS, INC.positions,without prejudice to their seniority or otherrights and privileges enjoyed, and make them whole forany loss of pay they may have suffered as a result of thediscrimination against them in the manner provided in thesectionofthisDecisionentitled"TheRemedy."(b)Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of their right to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze and determine the amounts ofbackpay due under the terms of this Order.(d)Post at its stores in Dallas and Tarrant Counties,Texas, and at its garage from which its milk route driversoperate, copies of the attached notice marked "Appen-dix."63 Copies of said notice, on forms provided by theRegional Director for Region 16, after being duly signedby Respondent, shall be posted by it for a period of 60consecutive, days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable sits-shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any othermaterial.(e)Notify the Regional Director for Region 16, inwriting, within 20 days from the date of the receipt of thisDecision, what steps have been taken to comply here-with 6463 In the event that the Board's Order is enforced by a judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "64 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify said Regional Director for Region 16,in writing,within 20 daysfrom the date of this Order,what steps the Respondent has taken to complyherewith "APPENDIXNOTICE TO EMPLOYEESTHIS NOTICE IS POSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the National Labor RelationsAct and has ordered us to post this notice; and we intendto carry out the Order of the Board.The Act gives all employees these rights:To engage in self-organization;To form, join, or help unions;To bargain collectively througha representativeof their own choosing;419To act together for collective bargaining or othermutualaid or protection; andTo refrain from any and all these things.WE WILL NOT do anything that interferes with theserights.More specifically,WE WILL NOT discourage union activity or member-ship inRetailClerks InternationalAssociation,AFL-CIO, Local 368, or any other labor organizationby discriminating against you if you choose to engagein unionactivity or join thatunionor any other union.WE WILL NOTdischarge or otherwise discriminateagainst you in regard to hire or tenure of employmentor any term or condition of employment for engagingin any of the activities listed above that are protectedby Section 7 of the National Labor Relations Board.Since it was decided that we violated the Act byterminating the employment of Nona B. Greeverbecause she engaged in union activities, and byterminating the employment of Charles Ray Smithbecause he engaged in concerted activities guaranteedby the Act, WE WILL offer them full reinstatement totheir former jobs, and WE WILL pay them for any lossthey suffered because we fired them.WE WILL respect your rights to self-organization, toform, join,or assist any labor organization, or tobargain collectively in respect to terms or conditions ofemployment through Retail Clerks International Asso-ciation, AFL-CIO, Local 368, or any representative ofyour choice, or to refrain from such activity, and wEWILL NOT interfere with, restrain, or coerce ouremployees in the exercise of these rights.You and all our employees are free to becomemembers of any labor organization,or to refrain fromdoing so.DatedByBUDDIES SUPERMARKETS,INC.(Employer)(Representative)(Title)We will notify immediately the above-named individu-als, if presentlyserving in theArmed Forces of the UnitedStates, of their right to full reinstatement, upon applicationafter discharge from the Armed Forces, in accordance withtheSelectiveServiceAct and the Universal MilitaryTraining and Service Act.This is an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice. Federal Office Building,Room 8-A-24, 819 TaylorStreet,FortWorth, Texas76102, Telephone 817-334-2921.